Citation Nr: 1805301	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to service-connected anxiety disorder NOS (sub-threshold PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sleep apnea has not been caused or aggravated by service-connected anxiety disorder, and did not manifest during active service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected anxiety disorder, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in the development of a claim.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  



VA's duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, a VA medical opinion was obtained in June 2014.  The Board finds that it is adequate to make an informed decision in this case.  In this regard, the Board notes that the examiner concluded that the Veteran's sleep apnea was not proximately due to or the result of the Veteran's service-connected psychiatric disorder, without discussing aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  The Board finds that an aggravation opinion is not warranted in this case as there is no indication that the Veteran's sleep apnea may be aggravated by his service-connected anxiety disorder.  VA regulation provides, in pertinent part, that a VA medical opinion is necessary when the record indicates that the claimed disability or symptoms may be associated with another service-connected disability.  38 C.F.R. § 3.159(c).  In light of the June 2014 VA opinion addressing causation, there is no indication that the Veteran's sleep apnea may be associated with his psychiatric disorder by way of aggravation. 

Specifically, secondary service connection on the basis of aggravation may only be granted when there is an increase in severity of the nonservice-connected beyond a medically established baseline due to the service-connected disability.  38 C.F.R. § 3.310(b).  For the purpose of establishing aggravation, the baseline and current level of severity of the disability at issue are determined by the rating activity under the Schedule for Rating Disabilities (38 C.F.R. part 4).  Id.  In other words, the existence and degree of aggravation of a disability beyond its natural progression under § 3.310(b) is keyed to the rating criteria for such disability. 

When the criteria for rating sleep apnea are considered in light of the June 2014 VA opinion, it is readily apparent that a medical baseline and a degree of aggravation cannot be established vis-à-vis the Veteran's psychiatric disorder.  Sleep apnea is rated under 38 C.F.R. § 4.97 (2017), Diagnostic Code (DC) 6847.  Under DC 6847, a 0 percent rating is assigned when the claimant is asymptomatic; a 30 percent rating is assigned when sleep apnea is manifested by persistent day-time hypersomnolence; a 50 percent rating is assigned when sleep apnea requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine; and a 100 percent rating is assigned when it is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when it requires a tracheostomy.  

The June 2014 VA examiner explained that sleep apnea is a physical condition caused by decreased air flow through the upper respiratory passageways to the lungs during sleep, while PTSD is a mental health issue which may disturb sleep.  There was no cause-and-effect relationship between non-respiratory sleep disturbance and obstructive sleep apnea, according to the examiner.  

The rating criteria for sleep apnea are not based on the degree of sleep disturbance or degree of hypersomnolence.  While a 30 percent rating may be assigned for hypersomnolence, this is clearly because the hypersomnolence is indicative of the severity of the sleep apnea, since sleep apnea is not otherwise rated based on sleep impairment or hypersomnolence, but rather on whether it requires a breathing assistance device such as a CPAP machine, or results in other physical conditions such as chronic respiratory failure with cor pulmonale.  In light of the VA opinion, there is no indication that the Veteran's psychiatric disorder can aggravate the sleep apnea itself, which is a physiological condition characterized by lack of airflow during sleep, such as by worsening the degree of decreased airflow.  Of course, it is true that the sleep disturbance caused by the Veteran's psychiatric disorder may compound the effect of the sleep apnea in terms of lack of sleep.  However, even if this were the case, it could not support service connection for sleep apnea on the basis of aggravation when sleep apnea is not rated in accordance with the degree of sleep impairment or hypersomnolence.  



Thus, in light of the June 2014 VA opinion, there is no apparent relationship between the physiological condition of decreased airflow due to apnea and the Veteran's mental health disorder so as to indicate that it may have worsened the apnea to the point of hypersomnolence or the requirement of a CPAP machine, assuming that a baseline prior to aggravation could be established in the first place.  

Even if it could be argued that the Veteran's psychiatric disorder may have aggravated his sleep apnea to the point of hypersomnolence, whereas it otherwise would have been asymptomatic (although there is no indication of such aggravation in the record), the Veteran's psychiatric disorder is assigned a 30 percent rating based on the criteria set forth in the General Rating Formula for Mental Disorders, which include chronic sleep impairment.  38 C.F.R. § 4.130, DC 9413 (2017).  Thus, to assign a separate 30 percent rating under DC 6847 would result in compensating twice for the same manifestation under different diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2017).  

In any event, as already explained, service connection based on aggravation may only be assigned when the underlying disability itself as determined from the rating schedule is aggravated beyond a medical baseline.  Sleep apnea is not rated based on degree of sleep impairment or degree of hypersomnolence, and the VA opinion makes it clear that non-respiratory sleep disturbance due to a psychiatric disorder does not cause the physiological condition of decreased airflow that characterizes apnea.  Thus, service connection based on aggravation cannot be established solely because the effects of lack of sleep from sleep apnea may be aggravated by sleep disturbance due to the psychiatric disorder.  

The record does not otherwise indicate that the Veteran's psychiatric disorder may have aggravated his sleep apnea.  An October 2015 VA Mental Disorders examination report reflects that the Veteran stated that he had trouble sleeping due to leg pain, which he attributed to restless leg.  He also stated that he often wakes up or his wife wakes him up due to his CPAP mask coming off or his being restless or agitated.  The Veteran did not state that his CPAP mask comes off due to agitation related to his anxiety disorder.  However, even if that were the case, it would not indicate that the sleep apnea itself was aggravated beyond a medical baseline.  Sleep apnea that requires a CPAP device is rated as 50 percent disabling.  38 C.F.R. § 4.104, DC 4.97.  Thus, in order to support the possibility of aggravation so as to warrant a medical opinion on the issue, there would need to be competent evidence that the Veteran had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy, due to his apnea, and that this was caused by the CPAP mask falling off, which in turn may have been caused by agitation during sleep due to the service-connected anxiety disorder.  See id.; 38 C.F.R. § 3.310(b).  There is no such evidence in this case.  

Accordingly, an aggravation opinion is not warranted.  See 38 C.F.R. § 3.159(c).  In light of the above discussion, to remand this case for that purpose would only delay resolution of the claim, with no reasonable possibility of a benefit flowing to the Veteran.  Such remands are to be avoided.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board also notes that the June 2014 VA opinion only mentions PTSD in the discussion, when service connection has actually been established for a different diagnosis, namely anxiety disorder NOS (sub-threshold PTSD).  In light of the examiner's discussion, there is no indication that the diagnosis of anxiety disorder rather than PTSD would alter the conclusion reached, which did not turn on the diagnosis, but on the fact that non-respiratory sleep disturbance due to a mental health disorder does not cause sleep apnea.  Thus, a new opinion is not warranted to address the diagnosis of anxiety disorder.  

Finally, the Board notes that the June 2014 VA opinion states that a "preponderance of the medical literature" does not establish a cause-effect relationship between non-respiratory sleep disturbance and sleep apnea.  The evidentiary standard governing the adjudication of VA claims is the benefit-of-the-doubt rule, which does not require that a preponderance of the evidence support the claim, but rather that there be an approximate balance of positive and negative evidence.  38 U.S.C. 5107; 38 C.F.R. § 3.102.  The June 2014 VA opinion does not state that there is medical literature supporting a cause-and-effect relationship.  Thus, there is no indication that the conclusion would be altered if the examiner applied the benefit-of-the-doubt standard to the review of medical literature.  Moreover, it is not apparent that this evidentiary standard applies to medical professionals in terms of their own conclusions as to whether a potential medical principle is sufficiently supported by the medical literature or existing medical knowledge, which is a matter of their own expertise, as distinct from the application of a medical principle to the evidence of record or the examination findings.  Thus, the examiner's use of the word "preponderance" is valid insofar as it pertains to the examiner's assessment of consulted medical sources.  Accordingly, the examiner's use of the word "preponderance" in this context did not render the opinion inadequate. 

Neither the Veteran nor the record raises any other issues regarding VA's duty to notify or duty to assist. 


II. Merits of Appeal

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).



A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to his service-connected anxiety disorder.  For the following reasons, the Board finds that service connection is not established because the preponderance of the evidence shows that the Veteran's sleep apnea is not linked to his service-connected anxiety disorder or otherwise linked to active service.

In June 2014, a VA examiner reviewed the Veteran's records and determined that the Veteran's sleep apnea is less likely than not proximately due to the Veteran's psychiatric disorder.  The examiner noted that sleep apnea is a physical condition caused by decreased air flow through the upper respiratory passageway to the lungs during sleep, while PTSD is a mental health issue related to exposure to a traumatic event which may disturb sleep.  The examiner further commented that a cause-effect relationship between non-respiratory sleep disturbance, and obstructive sleep apnea, has not been established to date by a preponderance of the medical literature.

The June 2014 VA medical opinion carries more evidentiary weight than the Veteran's statement that his sleep apnea is secondary to his service-connected anxiety disorder.  In this regard, VA opinion represents the conclusion of an objective medical professional, and is supported by an explanation linking the data to the conclusion reached.  By contrast, the Veteran, as a lay person, is not shown to have medical expertise.  Moreover, he has not offered an explanation in support of this theory.  Thus, the Veteran's statement is outweighed by the VA medical opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  



As discussed in detail above in the section concerning VA's duty to assist, there is no indication that the Veteran's service-connected psychiatric disorder may have aggravated his sleep apnea beyond a medically established baseline as determined by the rating criteria.  See 38 C.F.R. § 3.310(a).  In this regard, in light of the June 2014 opinion, there is no apparent relationship between the decreased airflow that characterizes sleep apnea and the Veteran's psychiatric disorder, either by way of causation or aggravation.  Sleep apnea is not rated based on the degree of sleep impairment or hypersomnolence.  See 38 C.F.R. § 4.97 (2017), Diagnostic Code (DC) 6847.  

There is no other evidence of record supporting a relationship between the Veteran's sleep apnea and his service-connected anxiety disorder.  Accordingly, the preponderance of the evidence weighs against service connection on a secondary basis.  See 38 C.F.R. § 3.310. 

The Veteran does not state, and the record does not show, that his sleep apnea manifested during service or is otherwise directly linked to service.  His January 1959 enlistment examination report and his February 1962 separation examination report both reflect no frequent trouble sleeping or any other sleep disturbances.  The service treatment records also do not show sleep problems.  There is no indication that the Veteran's sleep apnea otherwise may be linked to an in-service disease, injury, or event.  Accordingly, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a). 

Because sleep apnea is not listed as a chronic disease under 38 C.F.R. § 3.309(a) (2017), the regulations providing for service connection based on chronicity in service or a continuity of symptoms after service, or on a presumptive basis, are not applicable.  See 38 C.F.R. §§ 3.303(b), 3.307(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  



In sum, the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected anxiety disorder NOS, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


